Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,201,338 to McKeague (hereinafter “McKeague”) in view of U.S. Patent Application Publication No. 2017/0082592 A1 to Morrow et al. (hereinafter “Morrow”).

Regarding Claim 15, McKeague teaches a method of manually flushing an above-ground hydrant (see abstract, see Col. 1, lines 6 – 13 and Figs. 3 – 4 illustrating a flushing hydrant 1 having a lower valve assembly 11 and an upper part 12 as described at Col. 5, lines 11 – 20, thus reading on the claimed invention), 
and closing the hydrant (see Col. 5, line 50 – Col. 6, line 42, describing the invention which includes a valve rod assembly 6 that is slidably mounted within and having a valve body 62 which aids in opening and closing the hydrant, see also Col. 7, the hydrant comprising 
an external operating stem (see for instance external features such as the nut 90 and threaded rod 87 that aid in opening/closing of the valve, see Col. 7, lines 19 – 35), 
a valve (see valve 62, Figs. 6, 7 being in the open and closed position respectively) moveable from a closed position to an open position by turning the operating stem (see Col. 7, lines 19 – 35 describing the opening and closing states of valve 62), and 
at least one outlet (see output at hollow rods 66, 92, Figs. 5 and 9 and description at Col. 7, lines 26 – 31, 49 – 53, see also outlet 83, Fig. 4), 
the method comprising attaching an adapter to the at least one outlet of the hydrant (see arrangement at Fig. 9 illustrating the hollow rod 92 being connected to a “T” 96 to the leg of which is mounted a manually operable ball valve or sampling valve 97, see Col. 6, lines 57 – 68), the adapter being connected to a sampler (see Col. 7, lines 49 – 65 describing sampling valve 97 that allows samples to be taken directly from the hydrant for later analysis), using a wrench on the operating stem to open (see Col. 7, lines 19 – 21) the valve (62) in the hydrant to flow a flushing stream of water through the hydrant (see Col. 7, lines 19 – 27), routing a sampling stream of water from the hydrant (1) through the sampler (see Col. 7, lines 49 – 55 describing routing a sampling 
Even though McKeague teaches the adapter being connected to a sampler as indicated above, McKeague does not explicitly teach the sampler being an electronic water analyzer.
 Morrow, in the field of remote monitoring of water distribution system, teaches an electronic water analyzer (see description of “remote measurement device” 120 at paragraphs [0018], [0023], [0025] that is designed to analyze water and stating “The remote measurement device may include sensors that measure any suitable characteristics of the water or the water distribution system, such as pressure or characteristics of the water”).  Furthermore, Morrow teaches that a sensor can be attached “at any suitable location within any suitable fire hydrant” (see paragraph [0023] of Morrow) in order to measure characteristics of water distributed through a water distribution system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic water analyzer of Morrow into McKeague in order to provide measurement data as well as warning/error data in a timely manner hence improving overall efficiency of the system.  The modification allows data to be accessed quickly, remotely as well as 
McKeague in view of Morrow further teach manually closing the valve with the wrench on the operating stem in response to an indication produced by the analyzer that the characteristic has reached the desired level (see modification of McKeague in view of Morrow above regarding analyzer that provides sensed data such as turbidity, chlorine etc. as described at paragraph [0026] of Morrow, see manual closing of the valve 62 by wrench that is put on the nut 90 as described at Col. 7, lines 32 – 35 of McKeague when the water has reached a desired characteristics).

Regarding Claim 16, McKeague in view of Morrow further teach wherein the electronic water analyzer compares a water quality parameter with a preset value and generates a humanly detectable signal when the parameter reaches the preset value, the signal being visible or audible or both (see paragraphs [0049], [0066], [0073] of Morrow describing sensing instructions including data analysis such as a comparison with threshold and further the sensing instruction may provide a warning if for instance chemical content of the water exceeds a threshold level). 

Regarding Claim 17, McKeague in view of Morrow further teaches wherein the electronic water analyzer electronically records a plurality of readings against time (see memory blocks 214, 314 at Figs. 8 and 9 of Morrow that is capable of recording/storing data associated with the time, see also paragraphs [0047], [0048] and [0069] of Morrow) while the valve is open (see Col. 7, lines 49 – 55 of McKeague describing 

Regarding Claim 18, McKeague in view of Morrow further teaches wherein the characteristic is chlorine level (see paragraph [0026] of Morrow).  

Regarding Claim 19, McKeague in view of Morrow further teaches producing an electronic record of at least one parameter chosen from the group consisting of temperature, pH, pressure, turbidity, flush duration, chlorine residual level against time, initial versus final free chlorine, and start and finish times (see paragraph [0026] of Morrow describing sensors that measure characteristics such as turbidity, pressure chlorine etc. and further comprising a communication network device 122 for further processing, see also Figs. 8 and 9).  

Regarding Claim 20, McKeague in view of Morrow further teaches the electronic record is produced by a programmable logic controller (see Figs. 8, 9 and paragraphs [0041] – [0051] of Morrow describing the remote measurement device 120 and communication network device 122 comprising processors and a memory comprising multiple instructions hence reading on the invention as claimed).  

Regarding Claim 21, McKeague in view of Morrow further teaches taking a sample of water from the hydrant after production of the indication by the analyzer (see McKeague and/or Figs. 10, 11 of Morrow).  

Regarding Claim 22, McKeague in view of Morrow further teaches opening a shutoff valve (see for instance sampling valve or ball valve 97, Fig. 5 of McKeague that can be considered as the shutoff valve) between the hydrant (1 of McKeague) and the analyzer (sampling containers attached to the valve output at 97 of McKeague, see modification of incorporating an analyzer of Morrow as indicated in claim 15 above) after the flushing stream has started to flow through the hydrant (see Col. 7, lines 49 – 65 of McKeague).  

Claims 26 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0067015 A1 to McKeague (hereinafter “McKeague ‘015”) in view of Morrow.

Regarding Claim 26, McKeague ‘015 teaches a device for monitoring manual flushing of a hydrant (see abstract, see paragraphs [0017] describing valve 11 that is opened and closed manually, see paragraph [0027] describing periodically manually taking samples of water to be tested with a sampling bibb 63, Fig. 3, 4), the device comprising 
an adapter (flushing device 1 having a box 21 with connections at swivel 35 and flanges 33, 34, Figs. 1, 3) constructed to be attached to an outlet of a water hydrant (see hydrant 10 having outlets 16a-c, Fig. 1, paragraph [0017]), an access port (see tee 39, Fig. 3 provided with a sampling bibb 63 for periodically manually taking samples of sampler (sampling bibb 63, Fig. 3, see paragraph [0027]) attached between the access port (39) and a drain (outlet 45, Fig. 3, 57, Fig. 4), the access port (39), sampler (63), and drain (45, 57) being sized and constructed to flow through the sampler (63) a sample stream from a flushing stream of water flowing through the hydrant (see paragraph [0027] and arrangement at Figs. 3, 4), the device lacking any shutoff valve to prevent the flushing water stream from flowing through the hydrant (see arrangement at Figs.1 – 3 showing the device 1 which does not have a shutoff valve arranged to prevent the flushing water stream (i.e. water at the outlet 16a) from flowing through the hydrant). 
Even though McKeague ‘015 teaches a sampling bibb 63 (i.e. sampler as indicated above) for taking samples of water to be tested, McKeague ‘015 does not explicitly teach a sensor attached between the access port and a drain, the sensor sensing a characteristic of water flushed through the hydrant, a logic circuit attached to the sensor, the logic circuit producing a humanly detectable indication when the characteristic has reached the predetermined desired level.  In addition, McKeague ‘015 does not explicitly teach indicating when a characteristic of water flushed through the hydrant has reached a predetermined desired level.
Morrow, in the field of remote monitoring of water distribution system, teaches a sensor (see description of “remote measurement device” 120 at paragraphs [0018], [0023], [0025]) attached between an access port and a drain (see descriptions at paragraphs [0023], [0025] stating “remote measurement device 120 and/or communication network device 122 may be implemented at any suitable location within any suitable fire hydrant” and “a remote measurement device 120 may be located in a Morrow further teaches and indicating when a characteristic of water flushed through the hydrant has reached a predetermined desired level (see paragraphs [0048] – [0050], [0059] – [0061] stating “data processing instructions 318 may include instructions for monitoring the change in water pressure over time, and based on identified changes, may provide messages such as warning messages to central monitoring system 12” and “The message format may specify message types, such as warning messages, wake up messages, update messages, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor and logic circuit of Morrow into McKeague ‘015 in order to provide measurement data as well as warning/error data in a timely manner hence improving overall efficiency of the system.  The modification allows data to be accessed quickly, remotely as well as quickly identify and localize any problems that may exist in the water distribution system.  

Regarding Claim 27, McKeague ‘015 in view of Morrow as modified above teaches wherein the logic circuit produces the humanly detectable indication (see paragraphs [0048] – [0050], [0059] – [0061] of Morrow describing wired interfaces being powered to provide warning/error messages based on the measurements from the sensors as well as including analysis such as comparison with a threshold) when the characteristic has reached the predetermined desired level for a predetermined duration (see paragraphs [0048] – [0050], [0059] – [0061] of Morrow stating “data processing instructions 318 may include instructions for monitoring the change in water pressure over time, and based on identified changes, may provide messages such as warning messages to central monitoring system 12” and “The message format may specify message types, such as warning messages, wake up messages, update messages, data upload messages, and data request messages”, note also Fig. 11 showing data to be 

Regarding Claim 28, McKeague ‘015 in view of Morrow as modified above teaches wherein the detectable indication comprises a light or a sound (see paragraphs [0059] – [0060] of Morrow describing different types of communication messages such as warning messages for errors, thus Morrow provides warning messages in general).  Insofar as Morrow may be construed as not explicitly teaching the warning comprising a light or a sound, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light or a sound as the warning message, since it is known in the art that warning messages provided by a computer system may include a variety of signals including light, audio, text, visual etc.  The modification of having light or sound warning messages allow the user to quickly identify the message.
  
Regarding Claim 29, McKeague ‘015 in view of Morrow as modified above teaches a shutoff valve (shut-off valve 65, Fig. 3, see paragraph [0027] of McKeague ‘015) between the hydrant (10 of McKeague ‘015) and the sampler/sensor (63 of McKeague ‘015, see modification of using a sensor of Morrow as modified above), the shutoff valve (65 of McKeague ‘015) permitting a user to flow the sample stream through the sampler (63 of McKeague ‘015) only after the flushing stream has started to flow through the hydrant (see paragraphs [0027] of McKeague ‘015 describing periodically .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following relevant arts:
Ishima Toru (JP H06261958A) teaches a device that can be connected to a fire hydrant for measuring of flushing pressure of a water flush nozzle at the fire hydrant.
Lorentz (U.S. 2017/0051478 A1) teaches a water flushing and sampling device comprising a valve operable to flush water from a subterranean source through the device.
Fleury, Jr. et a. (U.S. 2013/0206241 A1) teaches flushing hydrant with fail-safe with pressure monitoring system.
Clark et al. (U.S. 9,624,653 B2) teaches system for detecting, isolating and flushing contaminants in a water supply system utilizing fire hydrants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861